Citation Nr: 1016449	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a sinus condition.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1974 and from February 1978 to February 1987. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
above claim. 

The Veteran's VA and private treatment records indicate that 
he has been diagnosed with chronic polypoid maxillary 
sinusitis, bilateral maxillary sinusitis, bilateral nasal 
polyps, maxillary sinus retention cysts, and allergic 
rhinitis; has received treatment for sinus pain, nosebleeds, 
turbinate laceration, and turbinate irritation; and has 
undergone surgery to clean his nasal polyps.  In Clemons v. 
Shinseki, 23 Vet.App. 1 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that the scope of a 
disability claim includes any disability that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  In 
light of the recent decision in Clemons, the Veteran's claim 
for service connection for sinusitis has been recharacterized 
as a claim for service connection for a sinus condition, as 
reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

VA treatment records regarding the Veteran's sinus condition, 
dated from September 2000 to December 2009, were received 
after the most recent supplemental statement of the case 
(SSOC) was issued in May 2008.  The Veteran did not waive RO 
consideration of this evidence; therefore, remand is 
required.  See 38 C.F.R. § 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for 
service connection for a sinus condition 
with consideration of all evidence 
received since May 2008.  If the benefit 
sought on appeal remains denied, the 
Veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

